Citation Nr: 0708624	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-29 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder, including spondylosis of the lumbar spine.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from September 1952 to 
September 1955.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

This case was previously before the Board of Veterans' 
Appeals (Board) in July 2006, at which time it was remanded 
for additional development of the record.  This additional 
development occurred via the Appeals Management Center (AMC) 
in Washington, DC, and the AMC issued a November 2006 
supplemental statement of the case (SSOC), before returning 
the case to the Board.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in December 1990, 
the RO denied entitlement to service connection for bilateral 
pes planus.

2.  In an unappealed rating decision dated in December 2000, 
the RO determined that new and material evidence had been 
submitted to reopen the claim for service connection for a 
back disorder, and denied the reopened claim.

3.  Evidence added to the record since the RO's December 1990 
denial of service connection for bilateral pes planus was not 
previously of record, and is not cumulative and redundant of 
other evidence previously considered, but when viewed by 
itself or in the context of the entire record, does not 
relate to a fact not previously established that is necessary 
to substantiate the claim, nor raise a  reasonable 
possibility of substantiating the claim of entitlement to 
service connection for bilateral pes planus.

4.  Evidence added to the record since the RO's December 2000 
reopening of the claim for service connection for a back 
disability, and denial of the reopened claim, was not 
previously of record, and is not cumulative and redundant of 
other evidence previously considered, but when viewed by 
itself or in the context of the entire record, does not 
relate to a fact not previously established that is necessary 
to substantiate the claim, nor raise a  reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a back disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim for service connection for a back disorder, 
including spondylosis of the lumbar spine.  38 U.S.C.A. 
§ 5108 (West 2005); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2006).

2.  New and material evidence has not been received to reopen 
the claim for service connection for bilateral pes planus.  
38 U.S.C.A. § 5108 (West 2005); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

In the present case, VA satisfied its duty to notify by means 
of October 2002, February 2003, and August 2006 letters from 
the agency of original jurisdiction (AOJ) to the appellant.  
The letters informed the appellant of what evidence was 
required to substantiate his petitions to reopen the 
previously denied claims for service connection and of his 
and VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claims.  

Moreover, the August 2006 VCAA notification letter is 
sufficiently compliant with Kent.  This letter specifically 
informed the veteran as to what evidence would be necessary 
to substantiate the element or elements that were required to 
establish service connection, but that were found 
insufficient in the previous denial.  In particular, the 
veteran was told to submit evidence pertaining to the reason 
his claims were previously denied, i.e., evidence that his 
back disorder and bilateral pes planus were related to his 
service.

In addition, the August 2006 letter explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of service connection, in compliance with 
Dingess/Hartman.  Nevertheless, because the instant decision 
denies the veteran's petitions to reopen his previously 
denied claims for service connection, no disability rating or 
effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post-service 
treatment and VA examinations.  Additionally, the claims file 
contains the veteran's own statements in support of his 
petitions to reopen.  The Board has carefully reviewed such 
statements and perused the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
petitions to reopen his previously denied claims for service 
connection. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current 
petitions to reopen were filed after this date, the new 
version of the regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2006).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Analysis

The veteran's claim of entitlement to service connection for 
a back disorder was initially denied by the RO in an April 
1987 decision.  Thereafter, the RO adjudicated his requests 
to reopen his claim for service connection for a back 
disorder in determinations dated in December 1990, and most 
recently in December 2000.  The December 2000 rating decision 
found that new and material evidence had been received to 
reopen the claim for service connection for a back 
disability, and denied the reopened claim.  The veteran's 
claim of entitlement to service connection for bilateral pes 
planus was initially denied by the RO in a December 1990 
rating decision.  None of these decisions were appealed and, 
thus, they are final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, although the RO reopened and denied the back claim 
in December 2000, the initial question before the Board 
remains whether new and material evidence has been presented 
to reopen the claim.

The evidence of record at the time of the last final rating 
decision as to the veteran's bilateral pes planus, in 
December 1990, included the veteran's September 1955 
separation examination report, and an August 1989 VA 
examination report.  The evidence of record at the time of 
the last final rating decision as to the veteran's back 
disability, in December 2000, included the veteran's 
September 1955 separation examination report, the August 1989 
VA examination report, an August 1996 VA examination report, 
VA medical records dated from February 1996 to August 1996, 
and private medical records from B.A.F., D.C.  

The veteran's September 1955 separation examination report 
shows that the veteran had a normal clinical evaluation of 
the spine and musculoskeletal system.  Severe pes planus was 
identified on clinical evaluation of the feet.

The August 1989 VA examination report showed that the veteran 
had minimal disc space narrowing at L4-5.  The VA examiner 
noted that the veteran had second degree bilateral pes 
planus, but that the veteran reported a history of problems 
with his feet prior to service.  The VA examiner concluded 
that the veteran's bilateral pes planus was congenital and 
not acquired. 

The evidence added to the record subsequent to the RO's 
December 1990 rating decisions includes VA medical records 
and private medical records.

Private medical records from B.A.F, D.C., a chiropractor, 
received in June 1994, dated from July 1990 to July 1991, 
indicate that the veteran was treated in July 1990 and March 
1991 for low back pain and stiffness, diagnosed as acute 
moderate lumbar myositis with radiculitis and sciatic pain of 
the left lower extremity following a work related injury in 
July 1990 and a truck accident in February 1991.

The August 1996 VA examination report indicated that the 
veteran had spondylosis of the lumbar spine.

VA medical records February 1996 to August 1996 indicate that 
the veteran was treated for chronic low back pain. X-rays 
showed degenerative changes from L3-4 to L5-S1, with loss of 
disk height, plate sclerosis, and hypertrophic osteophyte 
formation and a slight anterior wedge deformity at L4.  The 
records also indicated that the veteran reported that he 
first experienced back pain after a fall at age 13, but that 
he wrenched his back in service and fell in September 1999.

The evidence added to the record subsequent to the RO's 
December 2000 rating decisions includes VA medical records 
and private medical records. 

The VA medical records dated from September 1999 to August 
2000, and from July 2003 to September 2004 show that the 
veteran was treated for chronic low back pain, with diagnoses 
of low back strain from falling in a bicycle accident, 
degenerative changes of the back, idiopathic neuropathic pain 
of the feet, and plantar fasciitis.

Private medical records from Foot Care Specialists, Inc., 
dated in March and April 2004, show that the veteran was 
treated for plantar fasciitis due to pes planus and bilateral 
tenosynovitis.

A November 2004 letter from J.I.H., M.D. states that he has 
known the veteran for over 40 years and that the veteran has 
lumbosacral disc disease which may be related to discitis due 
to a past history of intravenous drug use, a common finding 
in ex-intravenous drug users.

Additional evidence noted above was not of record at the time 
of the previous final rating decisions in December 1990 and 
December 2000.  As it refers to new diagnoses relative to the 
feet and back, this evidence is not cumulative and redundant 
of the evidence in the claims file at the time of the RO's 
previous rating decisions.  Thus, the additional evidence is 
considered "new."  

As stated above, evidence must be both new and material.  To 
be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The bases of the RO's December 1990 and December 
2000 denials were that there was no evidence of record 
confirming that current back disability and/or pes planus 
were incurred or aggravated during his military service.  The 
records submitted by him during the years since those prior 
RO decisions, respectively, only refer to the evaluation and 
treatment, i.e., the current diagnosis and severity, of his 
back and foot disorders - which none of the veteran's 
providers attributed to his service.  See Morton v. Principi, 
3 Vet. App. 508 (1992) (per curiam) (medical records 
describing the veteran's current condition are immaterial to 
issue of service connection and are insufficient to reopen 
claim for service connection based on new and material 
evidence.).  In short, these medical records do not show a 
causal relationship between his service in the military and 
any current spinal or podiatric symptomatology or diagnoses, 
nor do they otherwise verify the circumstances of his 
service.  In fact, the November 2004 letter from Dr. H 
causally related the veteran's current back disorder to his 
history of intravenous drug use subsequent to his military 
service.  See Hickson v. West, 11 Vet. App. 374, 378 (1998); 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 
5 Vet. App. 211, 214 (1993). 

In conclusion, new and material evidence has not been 
received subsequent to the final rating decisions in December 
1990 and December 2000.  In the absence of new and material 
evidence, the benefit-of-the-doubt rule does not apply.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As such, the 
veteran's claims are not reopened.


ORDER

The petition to reopen the claim for service connection for a 
back disorder, including spondylosis of the lumbar spine, 
is denied.

The petition to reopen the claim for service connection for 
bilateral pes planus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


